Citation Nr: 1418910	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for emergency room services performed at Eastern Maine Medical Center on June 9, 2011.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Togus Medical Center in Augusta, Maine.


FINDINGS OF FACT

1.  Service connection is in effect for spondylolisthesis, L5/S1, rated 40 percent disabling; residuals of left knee surgery with quadriceps atrophy, rated 30 percent disabling; and major depression associated with left knee disability, rated 30 percent disabling.  The Veteran's combined disability evaluation has been 70 percent, since July 1996.  He has also been awarded a total disability rating based upon individual unemployability due to service-connected disabilities, effective from April 1996, and is permanently and totally disabled.

2.  On June 9, 2011, the Veteran was treated at a private hospital emergency room for pain in the lower back and kidney area.

3.  The treatment obtained by the Veteran was for a medical emergency such that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to health, and VA facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previous authorized for emergency room services at the Eastern Maine Medical Center on June 9, 2011, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that payment or reimbursement is warranted for expenses incurred during an emergency room visit to Eastern Maine Medical Center on June 9, 2011.  His main contention is that the treatment obtained was for a medical emergency.  Prior to seeking treatment, he contacted a nurse at the VA medical clinic in Bangor, Maine, who advised him that his symptoms could be from a bad infection and that he should seek medical care immediately.  

During this time frame, service connection was in effect for spondylolisthesis, L5/S1, rated 40 percent disabling; residuals of left knee surgery with quadriceps atrophy, rated 30 percent disabling; and major depression associated with left knee disability, rated 30 percent disabling.  The Veteran's combined disability evaluation has been 70 percent, since July 1996.  He was also awarded a total disability rating based upon individual unemployability due to service-connected disabilities, effective from April 1996, and is permanently and totally disabled.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  Although the Veteran discussed his symptoms in a telephone conversation with a VA registered nurse prior to seeking treatment, the evidence does not support that he received actual prior authorization for private medical treatment.  Additional steps were required to complete the process of obtaining authorization.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  As the evidence indicates that the services rendered were not authorized by VA, it must be determined whether the Veteran is otherwise entitled to reimbursement for services not previously authorized.  See U.S.C.A. §§ 1725, 1728 (West 2002); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

Reimbursement of certain medical expenses will be paid on the basis of a claim timely filed, under the following circumstances:

(a) For veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment:

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico);

. . . .

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. And,

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  Malone v. Gober, 10 Vet. App. 539, 544 (1997) (finding that all three eligibility requirements under 38 U.S.C.A. § 1728 must be met).

Initially, the Board finds that the Veteran has a total disability permanent in nature resulting from his service-connected disabilities.  Moreover, his severe back and kidney pain was aggravating to his service-connected spondylolisthesis, L5/S1.  As such, the Veteran meets the criteria of 38 C.F.R. § 17.120(a)(2) & (3).

Furthermore, a review of the evidence of record revealed multiple factors which indicate that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran reported that he was experiencing an increasing level of pain in his back and left kidney area.  A VA medical treatment report, dated June 9, 2011, indicated that the Veteran called to report having pain in his back and left lower side by his kidney, along with pressure behind his testicles.  The report, signed by a VA registered nurse, indicated that the Veteran was advised to seek evaluation at an emergency room.

The determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Upon hearing his symptoms, a VA registered nurse recommended that he seek an evaluation at an emergency room.  Thus, the Board finds the Veteran's contentions herein to be credible, and therefore finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in treatment hazardous to their health.  Under these circumstances, the Board concludes that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to health.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009) (noting that in determining whether the prudent layperson standard has been met, an adjudicator may consider both medical and lay evidence; however, medical evidence finding an emergency existed is not required).  

The Board also finds that a VA treatment facility was not reasonably available.  Despite calling in with symptoms warranting an emergency evaluation, no such medical care was offered by the VA Medical Center in Bangor, Maine.  Instead, the Veteran was referred to the VA medical facility in Augusta, Maine.  Unfortunately, this facility is roughly 100 miles from the Veteran's residence, and not feasible under emergency circumstances.

In conclusion, all of the criteria for reimbursement of the unauthorized medical expenses under 38 U.S.C.A. § 1728 have been met.  Therefore, the appeal is granted.  


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Eastern Maine Medical Center on June 9, 2011, is granted.
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


